Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of June 30, 2015, is
entered into by and between Sterling National Bank, a national bank organized
and existing under the laws of the United States of America (the “Bank”), and
James J. Landy (the “Consultant”).

 

WHEREAS, Sterling Bancorp, a Delaware corporation and direct parent of the Bank
(the “Company”), has entered into that certain Agreement and Plan of Merger,
dated as of November 4, 2014 (the “Merger Agreement”), by and between the
Company and Hudson Valley Holding Corp., a New York corporation (“HVBC”),
pursuant to which, at the Effective Time (as defined in the Merger Agreement),
HVBC will merge with and into the Company, with the Company surviving (the
“Merger”), immediately followed by the merger of Hudson Valley Bank, N.A., a
national bank organized and existing under the laws of the United States of
America and a wholly owned subsidiary of HVBC (“HVB”), with and into the Bank,
with the Bank surviving (the “Bank Merger” and, together with the Merger, the
“Transactions”);

 

WHEREAS, the Consultant and HVB are currently parties to that certain Consulting
Agreement, dated as of October 6, 2014 (the “Prior Agreement”);

 

WHEREAS, under the Prior Agreement, the Consultant has the right, during the
90-day period following the occurrence of a Change in Control (as defined in the
Prior Agreement) of HVB, to terminate the Prior Agreement and receive a lump sum
payment equal to the payments otherwise payable to the Consultant under the
Prior Agreement through the expiration of the then-current term of the Prior
Agreement;

 

WHEREAS, the Consultant has provided a notice of termination to HVB in
accordance with the Prior Agreement, effective as of the date of the closing of
the Transactions (the “Closing Date”);

 

WHEREAS, the Consultant has invaluable knowledge and expertise regarding the
business of the Bank and HVB;

 

WHEREAS, due to the Consultant’s knowledge and expertise, the Bank wishes to
have the cooperation of, and access to, the Consultant following the Closing
Date; and

 

WHEREAS, the Bank and the Consultant now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Consultant’s
service to the Bank as an independent contractor following the Closing Date, and
other matters related thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Bank and the Consultant hereby
agree as follows:

 

1.                                      Effective Date.  This Agreement shall be
effective upon the occurrence of the Closing (as defined in the Merger
Agreement).  If, however, the Merger Agreement is terminated

 

--------------------------------------------------------------------------------


 

by the parties thereto without the Closing having occurred, this Agreement shall
be null and void ab initio and of no further force and effect.

 

2.                                      Payments and Benefits under the Prior
Agreement.

 

(a)                                 Accrued Obligations.  As soon as practicable
after the Closing Date, the Consultant shall receive a payment equal to the
Consultant’s accrued but unpaid consulting fees through the Closing Date.

 

(b)                                 Separation Pay.  Subject to the Consultant’s
execution and delivery of a release of claims in favor of the Company, in the
form attached hereto as Exhibit A, within 21 days following the Closing Date
(and non-revocation within the time period set forth therein), and the
Consultant’s continued compliance with the covenants set forth in Sections 9,
the Bank shall provide the Consultant with an amount equal to $900,054 (the
“Separation Payment”), payable in a lump sum within 30 days following the
Closing Date.

 

3.                                      Consulting Period.  The Consultant shall
render the Services (as defined below) for the period beginning on the Closing
Date and ending upon the date that is 24 months following the Closing Date,
unless earlier terminated in accordance with Section 8 (the “Consulting
Period”).

 

4.                                      Services.  During the Consulting Period,
the Consultant shall provide consulting services as directed by the Chief
Executive Officer of the Bank (the “Services”).  During the Consulting Period,
the Consultant shall be available to provide the Services for up to 30 hours per
month.  The Services shall generally be performed at such locations as are
mutually agreed by the Bank and the Consultant.

 

5.                                      Fees and Expenses.

 

(a)                                 Consulting Fee.  In consideration for
agreeing to provide the Services, the Consultant shall be paid an amount in cash
equal to $400,000, payable in equal monthly installments in arrears during the
Consulting Period, subject to the Consultant continuing to provide the Services
(the “Consulting Fees”).

 

(b)                                 Expenses.  The Bank shall reimburse the
Consultant pursuant to the Bank’s reimbursement policies as in effect from time
to time for reasonable business expenses incurred by the Consultant in
connection with the performance of the Services.

 

6.                                      Sole Consideration.  Except as
specifically provided in Section 5, the Consultant shall be entitled to no
compensation or benefits from the Company, the Bank or their respective
affiliates with respect to the Services, and shall not be credited with any
service, age, or other credit for purposes of eligibility, vesting, or benefit
accrual under any employee benefit plan of the Company, the Bank, or their
respective affiliates.

 

7.                                      Status as a Non-Employee.  The Bank and
the Consultant acknowledge and agree that, in performing the Services pursuant
to this Agreement, the Consultant shall be acting and shall act at all times as
an independent contractor only and not as an employee, agent, partner, or joint
venturer of or with the Company, the Bank, or their respective affiliates.  The
Consultant

 

2

--------------------------------------------------------------------------------


 

acknowledges that the Consultant is and shall be solely responsible for the
payment of all federal, state, local, and foreign taxes that are required by
applicable laws or regulations to be paid with respect to all compensation and
benefits payable or provided hereunder in respect of the Services and shall not
be eligible to participate in or accrue benefits under any employee benefit plan
sponsored by the Company, the Bank, or their respective affiliates.

 

8.                                      Termination of the Consulting Period.

 

(a)                                 Termination.  Either the Bank or the
Consultant may terminate the Consulting Period at any time and for any reason
(or no reason) by providing the other party with 30 days’ advance written notice
of such termination, except in the case of a termination of the Consulting
Period by the Bank for Cause (as defined below), which shall be effective
immediately.  For purposes of this Agreement, “Cause” shall mean the
Consultant’s conviction of a felony, breach of a fiduciary duty involving
personal profit to the Consultant, or intentional failure to perform stated
duties reasonably associated with the Consultant’s position; provided, however,
that an intentional failure to perform stated duties shall not constitute Cause
unless and until the Bank provides the Consultant with written notice setting
forth the specific duties that, in the Bank’s view, the Consultant has failed to
perform and the Consultant is provided a period of 30 days to cure such specific
failure(s) to the reasonable satisfaction of the Bank.

 

(b)                                 Payments upon Termination.  Upon termination
of the Consulting Period for any reason, the Company shall pay to the Consultant
any earned but unpaid Consulting Fees for Services rendered prior to such
termination and shall reimburse the Consultant for any business expenses
incurred prior to such termination and for which the Consultant would be
entitled to reimbursement pursuant to Section 5(b).  In addition, upon a
termination of the Consulting Period by the Company without Cause, the
Consultant shall be entitled to a lump sum cash payment equal to the sum of the
unpaid Consulting Fees for the period from the date of termination through the
expiration of the then-current Consulting Period.  Any amounts payable upon
termination shall be paid within 10 business days of the date of termination. 
Except as explicitly provided in this Section 8(b), upon any termination of the
Consulting Period, the Company and the Bank shall have no further obligation to
the Consultant.

 

9.                                      Restrictive Covenants.  The Consultant
acknowledges that:  (x) the Consultant’s service to the Bank will require that
the Consultant have access to and knowledge of confidential information of the
Bank relating to the Business (as defined below), including, without limitation,
the identity of the Bank’s employees, clients, customers, the kinds of services
provided by the Bank, the manner in which such services are performed or offered
to be performed, the service needs of actual or prospective clients and
customers, pricing information and other contractual terms, information
concerning the creation, acquisition, or disposition of products and services,
creative ideas and concepts, and other trade secrets, in each case, other than
as and to the extent such information is generally known or publicly available
through no violation of this Section 9 by the Consultant or such information is
readily discernible (the “Confidential Information”); and (y) the disclosure of
any such Confidential Information may place the Bank at a competitive
disadvantage and may do damage, monetary or otherwise, to the Bank’s business. 
Accordingly, the Bank and the Consultant agree as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Confidentiality.  During the Consulting
Period and thereafter, the Consultant shall not, directly or indirectly, whether
individually, as a director, stockholder, owner, partner, employee, principal,
or agent of any business, or in any other capacity, disclose, furnish, make
available, or utilize any of the Confidential Information, other than in the
proper performance of the services contemplated herein, or as expressly
permitted herein, or as required by a court of competent jurisdiction or other
administrative or legislative body; provided that, prior to any such disclosure
as required by a court of competent jurisdiction or other administrative or
legislative body, the Consultant shall promptly notify the Bank so that the Bank
may seek a protective order or other appropriate remedy.

 

(b)                                 Return of Bank Property.  The Consultant
agrees to return all documents or other materials containing Confidential
Information, including all photocopies, extracts, and summaries thereof, and any
such information stored electronically on tapes, computer disks, or in any other
manner to the Bank at any time upon request by the Bank and immediately upon the
termination of his service to the Bank for any reason.

 

(c)                                  Noncompetition.  During the Consulting
Period, and for a period of one year thereafter, the Consultant shall not engage
in Competition (as defined below) with the Bank or its affiliates in the
Territory (as defined below), unless agreed upon by the parties in writing.  For
purposes of this Agreement, “Competition” by the Consultant shall mean the
Consultant’s engaging in any activities relating to or otherwise being employed
by or acting as a consultant to, or being a director, employee, agent, equity
holder, or partner of any entity engaged in the business of banking as conducted
by the Bank (the “Business”); and “Territory” means any state in which the Bank
has a branch or office location; provided, however, that it will not be a
violation of this Section 9(c) for the Consultant to become the registered or
beneficial owner of less than 5% of any class of the capital stock of any one or
more corporations registered under the Securities Exchange Act of 1934, as
amended.

 

(d)                                 Nonsolicitation.  During the Consulting
Period, and for a period of one year thereafter, the Consultant agrees that the
Consultant will not:  (i) directly solicit, or direct individuals within his
control to solicit, from any person or entity who is a then-existing client or
customer of the Bank (or who the Consultant knows from the use of Confidential
Information is a prospective client or customer of the Bank) any business of the
same or of a similar nature to the Business; or (ii) directly recruit or solicit
the employment or services of any person who is employed by the Bank at the time
of such recruitment or solicitation.

 

(e)                                  Remedies.  The Consultant and the Bank
hereby acknowledge that the restrictive covenants contained in this Section 9
are reasonable and necessary, in view of the nature of the Bank, its business,
and his knowledge thereof, in order to protect the legitimate interests of the
Bank.  Accordingly, in the event of a breach or threatened breach by the
Consultant of this Section 9, the Consultant hereby consents and agrees that the
Bank shall be entitled to seek, in addition to other available remedies,
specific performance, a temporary or permanent injunction, or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction in accordance with Section 11(b), without the requirement to post a
bond.  The aforementioned equitable relief shall be in addition to, not in lieu
of, legal remedies, monetary damages, or other available forms of relief
(including, without limitation, recoupment or clawback of any previously paid
portion of the Separation Payment or the Consulting Fees

 

4

--------------------------------------------------------------------------------


 

and termination of the Bank’s obligation to pay any unpaid portion of the
Consulting Fees).  If any of the covenants set forth in this Section 9 is
finally held to be invalid, illegal, or unenforceable (whether in whole or in
part), such covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality, or unenforceability and the remaining
covenants shall not be affected thereby.

 

10.                               Section 409A.  It is intended that this
Agreement shall comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Treasury Regulations
relating thereto, or an exemption to Section 409A of the Code.  Any payments
that qualify for the “short-term deferral” exception shall be paid under such
exception.  For purposes of Section 409A of the Code, each payment under this
Agreement shall be treated as a separate payment for purposes of the exclusion
for certain short-term deferral amounts.  In no event may the Consultant,
directly or indirectly, designate the calendar year of any payment under this
Agreement.  Notwithstanding anything to the contrary in this Agreement, all
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the Consultant’s lifetime (or during a shorter period of time specified
in this Agreement); (b) the amount of expenses eligible for reimbursement during
a calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (c) the reimbursement of an eligible expense will be made
no later than the last day of the calendar year following the year in which the
expense is incurred; and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

11.                               Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, as
applicable, the Bank and the Consultant and their respective personal or legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, and legatees.  This Agreement is personal in nature, and the
Consultant shall not, without the written consent of the Bank, assign, transfer,
or delegate this Agreement or any rights or obligations hereunder.

 

(b)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to such state’s laws and principles regarding the conflict
of laws.

 

(c)                                  Amendment; Entire Agreement.  No provision
of this Agreement may be amended, modified, waived, or discharged unless such
amendment, waiver, modification, or discharge is agreed to in writing and such
writing is signed by the Bank and the Consultant.  From and after the Closing
Date, this Agreement shall supersede any other agreement between the parties
with respect to the subject matter hereof, including, without limitation, the
Prior Agreement.

 

(d)                                 Notice.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

5

--------------------------------------------------------------------------------


 

if to the Consultant:

 

At the address most recently on the books and records of the Company.

 

if to the Bank:

 

Sterling National Bank
400 Rella Boulevard
Montebello, New York 10901
Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(e)                                  Consultant’s Acknowledgment.  The
Consultant acknowledges and agrees that (i) nothing in this Agreement
constitutes tax advice; (ii) neither the Bank nor any of its affiliates take any
responsibility for, or have any liability to the Consultant with respect to
(A) any liability that may be imposed upon the Consultant under federal, state,
local, or foreign tax laws or (B) the Consultant’s personal tax reporting; and
(iii) the Consultant has been given the opportunity and encouraged to consult
with the Consultant’s own attorney and to seek professional tax advice prior to
the execution of this Agreement.

 

(f)                                   Headings.  The headings of this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(g)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which taken together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

 

STERLING NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Jack Kopnisky

 

 

Name:

Jack Kopnisky

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ James J. Landy

 

James J. Landy

 

--------------------------------------------------------------------------------